        Case 1:18-cr-00530-LGS Document 33 Filed 06/26/19 Page 1 of 8   1
     J5eWvicC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 Cr. 530 (LGS)

5    NAZEER VICKERS,

6                     Defendant.
                                                   Conference
7    ------------------------------x

8                                                  New York, N.Y.
                                                   May 14, 2019
9                                                  4:45 p.m.

10   Before:

11
                           HON. LORNA G. SCHOFIELD,
12
                                                   District Judge
13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: ELINOR L. TARLOW
          Assistant United States Attorney
17
     DAVID E. PATTON
18        Federal Defenders of New York, Inc.
          Attorney for Defendant
19   BY: CHRISTOPHER A. FLOOD
          Assistant Federal Defender
20

21

22

23

24

25


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
        Case 1:18-cr-00530-LGS Document 33 Filed 06/26/19 Page 2 of 8    2
     J5eWvicC

1              (Case called)

2              MS. TARLOW:    Good afternoon, your Honor.       Elinor

3    Tarlow, for the government.

4              THE COURT:    Good afternoon.

5              MR. FLOOD:    Your Honor, good afternoon.       Federal

6    Defenders of New York, by Christopher Flood, on behalf of

7    Mr. Vickers, who is present at counsel table.

8              THE COURT:    Good afternoon, Mr. Flood.

9              Good afternoon, Mr. Vickers.

10             Everyone may be seated.

11             Ms. Tarlow, could I have a report, please.

12             MS. TARLOW:    Yes, your Honor.

13             The government has produced discovery to the defendant

14   in this matter, which consists of advertisements for commercial

15   sex services; extractions of certain phones that were seized as

16   well as the search warrant applications associated with those

17   phones; subpoena returns, among other items.

18             Defense counsel is reviewing that evidence.

19             It's my understanding that we have proposed a briefing

20   schedule for your Honor as well as a conference date.

21             THE COURT:    OK.   Thank you.

22             Mr. Flood, do you want to tell me a little bit about

23   your anticipated motion?

24             MR. FLOOD:    Yes, your Honor.     I'm happy to.

25             The principal area of concern, and I'm not saying it's


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
        Case 1:18-cr-00530-LGS Document 33 Filed 06/26/19 Page 3 of 8        3
     J5eWvicC

1    exclusive, there's other, I would say, smaller issues, but the

2    main evidence, the main, most damaging phone evidence happens

3    to be associated with two cell phones that were seized from

4    Mr. Vickers pursuant to arrest on, I believe, April 23 of last

5    year.   That arrest was for, I believe, turnstile jumping or

6    theft of services, that type of arrest, and it was dismissed

7    the next day.    The phones were never returned to Mr. Vickers,

8    so one of the things that the government and I have been

9    discussing is I need the paper trail for that arrest and that

10   property.

11             It then became the subject of a search warrant

12   application here in this courthouse.

13             THE COURT:    The phones.

14             MR. FLOOD:    The phones, and -- those very same ones.

15   And it's my recollection the warrant application simply says

16   they were seized as part of an arrest.        I believe that that's

17   an unlawful seizure of property.       The case was dismissed.     If

18   it was the 23rd that Mr. Vickers was arrested, the case was

19   dismissed on the morning of the 24th.        He made attempts to

20   retrieve that property and was rebuffed by the New York City

21   Police Department.

22             THE COURT:    And what's the significance of what was on

23   the phones?

24             MR. FLOOD:    There is some incriminating information on

25   those phones.    I've had other discussions with the government


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
        Case 1:18-cr-00530-LGS Document 33 Filed 06/26/19 Page 4 of 8   4
     J5eWvicC

1    that has been clarifying, and they've been very forthcoming and

2    I appreciate that from Ms. Tarlow, about, for example, there's

3    an allegation, broadly, that two of --

4              THE COURT:    An allegation of?

5              MR. FLOOD:    Broadly, broadly, that there are two minor

6    victims, minor victim one and two, that resided at a DHS

7    facility in Westchester.      I believe that is Hawthorne, the

8    Hawthorne school.     There have been a number of cases in this

9    courthouse right now, one of which the government informs me

10   that the jury's deliberating on, having been on trial before

11   Judge Rakoff, that are all associated with sex trafficking out

12   of Hawthorne.

13             My understanding, based on discussions with the

14   government, is that there is not a direct link between

15   Mr. Vickers and Hawthorne.      That has been the subject of a

16   tremendous amount of study on our end going through those

17   phones, trying to find if there's any phone number that might

18   cross, but the government relieved us of that just now, and

19   that's very helpful.

20             And then -- I'll just close it off -- the third area

21   of discussion with the government today, the victim, originally

22   victim 1, now coconspirator as to Count One, is an adult who we

23   believe is a woman named Jamisha Jackson.         There's broad

24   allegations in the warrant application for the search of the

25   cell phone that Mr. Vickers forced Ms. Jackson to go on a


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
        Case 1:18-cr-00530-LGS Document 33 Filed 06/26/19 Page 5 of 8    5
     J5eWvicC

1    multistate -- I don't want to belittle it but a fraud spree

2    involving credit cards.

3              My request to the government is if there is any paper

4    support, any case information, any police reports, essentially,

5    that I would have a need to see that.        Certainly if they intend

6    to introduce it at trial, it would be discoverable, but it

7    would be material to our defense, because we believe those

8    allegations are false.

9              And I'm sorry.      I misspoke when I said I had -- I have

10   one last thing, which is that in that warrant application and,

11   of course, the bond proceedings in this case, beginning last

12   summer, Ms. Jackson alleged that Mr. Vickers caused her brain

13   damage.   I've asked the government for the medical records or

14   any other corroboration of that allegation.         We believe that is

15   entirely false, and I credit Ms. Tarlow for seeking that

16   information, but I understand the agents have not been able to

17   obtain it yet, and I don't know -- what I can say is I don't

18   believe either counsel knows whether they do exist at this

19   point.

20             THE COURT:    In terms of the motion, what we're talking

21   about is a motion to suppress the evidence from the phones on

22   the ground that the seizure of the phones was unlawful.

23             MR. FLOOD:    That's right.     That's the principal

24   motion.

25             THE COURT:    OK.


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
        Case 1:18-cr-00530-LGS Document 33 Filed 06/26/19 Page 6 of 8   6
     J5eWvicC

1              MR. FLOOD:    And then there may be some follow-up in

2    limine motions around what I've just spoken about, but I wanted

3    to make sure the Court had that full picture.

4              THE COURT:    OK.    Thank you.

5              MR. FLOOD:    Very good.

6              THE COURT:    Anything else we should discuss?

7              MS. TARLOW:    Not from the government, your Honor.

8              MR. FLOOD:    Nothing from the defense.

9              THE COURT:    All right.    I'll just put the motion dates

10   on the record.

11             I understand the parties have agreed that motions will

12   be filed July 25; responses August 26; any reply September 24.

13   We'll have a status conference September 10 at 11 a.m., and --

14   sorry, typographical error, October 10 at 11 a.m.

15             MR. FLOOD:    October 10?

16             THE COURT:    Yes.

17             And I would use the conference to render an oral

18   ruling on the motions or discuss anything else that needs to be

19   discussed; if nothing, I would cancel it.

20             Is there anything else we should deal with?

21             MR. FLOOD:    I only have a question for the procedure.

22   Should the Court determine, and frankly, standing here, I don't

23   know if we're going to be asking for that, but for an

24   evidentiary hearing, would we take up scheduling that in

25   October, or would that be something we'd just seek to do by a


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
        Case 1:18-cr-00530-LGS Document 33 Filed 06/26/19 Page 7 of 8   7
     J5eWvicC

1    letter?

2              THE COURT:    I won't get your replies until September,

3    so as soon as I figure out if we need an evidentiary hearing,

4    then I'd schedule it.     If there were time, I'd schedule it on

5    the same day, but if not -- and it would obviously have to be a

6    day when the witnesses were all available and the lawyers, so

7    it's probably too soon to say.

8              MR. FLOOD:    Very good.    Thank you.

9              THE COURT:    OK.

10             Anything else?

11             MS. TARLOW:    Your Honor, we'd move to exclude time

12   until the next conference date in order for defense counsel to

13   continue to review discovery, prepare any motions, and for the

14   parties to engage in any pretrial disposition discussions.

15             THE COURT:    All right.

16             MR. FLOOD:    No objection.

17             THE COURT:    Any objection?

18             MR. FLOOD:    No.

19             THE COURT:    Hearing no objection, I will exclude the

20   time between now and July 25 to allow the defendant to review

21   discovery, prepare motions and the parties to discuss any

22   disposition.    I find that the ends of justice served by

23   excluding the time between now and July 25 outweigh the best

24   interests of the public and the defendant in a speedy trial,

25   under 18 U.S.C. 3161(h)(7)(A).


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
        Case 1:18-cr-00530-LGS Document 33 Filed 06/26/19 Page 8 of 8   8
     J5eWvicC

1              Thank you.    We're adjourned.

2              MS. TARLOW:    Thank you, your Honor.

3              MR. FLOOD:    Thank you, your Honor.

4              (Adjourned)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
